DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Amendment
2.       This Office Action is in response to Amendment filed on date: 2/23/2022.
           Claims 1-17 are currently pending.
           Claims 1-5 and 11-17 have been amended.
           Claims 1 and 13 are independent claims.

Terminal Disclaimer
3.       The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10663418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.        Claims 1-17 are allowed over the prior arts of record.
5.        The following is a statement of reason for the indication of allowance: 
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…select a cleaning mode in response to the size of detected contaminating material, wherein vibration is the cleaning mode selected responsive to the first size being above a first size threshold; enabling a transducer responsive to vibration being chosen as the cleaning mode;
determining a second size of the contaminants; heating the exposed surface of the lens system responsive to the second size indicating a presence of water droplets on the surface; measuring a second temperature of the transducer and comparing the second temperature to a second temperature threshold; and cooling the transducer responsive to the second temperature being above the second temperature threshold” in combination with all other elements as claimed in claim 1. 
          Regarding claim 13, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a transducer configured to vibrate the lens element at an operating frequency; and controller circuitry including a user interface configured to receive a command generated by an operator, wherein the controller circuitry is configured to: measure an impedance of the transducer while the transducer is operating at the operating frequency; determine an estimated temperature of the transducer in response to the measured impedance; compare the estimated temperature against a temperature threshold for delineating an operating temperature range of the transducer; and toggle an activation state of the transducer in response to comparing the 

        As to claim(s) 14-17, the claims are allowed as they further limit allowed claim 13.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Horie (U.S Pub. 2018/0161829) discloses an ultrasonic cleaner according to the present invention includes a vibrating part 222 for enlarging ultrasonic vibration of a BLT 100 on a side surface side in a cleaning tank 211, generates cavitation by the ultrasonic vibration with respect to cleaning liquid supplied into the cleaning tank 211 by driving the BLT 100 on the periphery of a nozzle without unevenness, and is capable of performing effective nozzle cleaning. (see specification for more details).              Shimada (U.S Pat. 9095882) discloses a piezoelectric device includes an elastic member, an electrical-mechanical energy conversion element fixed to the elastic member, configured to cause the elastic member to generate vibration, and a supporting member that supports the elastic member. The electrical-mechanical energy conversion element is formed of a 
             Eineren (U.S Pub. 2015/0185592) discloses a camera housing including a self-cleaning function is disclosed. More particularly, a self-cleaning camera module including a fluid based cleaning system is disclosed. A self-cleaning camera module including a fluid based cleaning system for providing accurate imaging in an uncontrolled environment is disclosed. A monitoring system including one or more self-cleaning camera modules is disclosed (see specification for more details).
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
3/7/2022